IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-41411
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RICARDO PERELES, JR.,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:00-CR-17-3
                       - - - - - - - - - -
                        September 14, 2001

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Ricardo Pereles, Jr. requests

permission to withdraw pursuant to Anders v. California, 386 U.S.
738 (1967).    Pereles has not filed a response.

     The evidence was sufficient to support the jury's verdict

convicting Pereles of possession with intent to distribute and

distribution of cocaine base.    United States v. Moreno, 185 F.3d
465, 471 (5th Cir. 1999), cert. denied, 528 U.S. 1095 (2000);

United States v. Lechuga, 888 F.2d 1472, 1478 (5th Cir. 1989).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 00-41411
                                 -2-

       In light of the testimony at trial, the district court’s

failure to instruct the jury on the credibility of a compensated

informant was not an abuse of discretion.    See United States v.

Villafranca, 2001 WL 838867, *2 (5th Cir. 2001); United States v.

Abrego, 141 F.3d 142, 152 (5th Cir. 1998).

       An independent review of counsel’s brief and the record

reveals no nonfrivolous issue for appeal.    Anders, 386 U.S. at

744.    Accordingly, counsel’s motion is GRANTED and the APPEAL IS

DISMISSED.